Citation Nr: 1546751	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  12-08 784	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the Board erred in finding that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) was not before it in an August 29, 2014 decision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1974 and from August 1975 to November 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for posttraumatic stress disorder (PTSD) with claustrophobia assigning an initial 50 percent disability rating effective February 4, 2010 and denied a TDIU.  Thereafter, the Veteran perfected an appeal as to the initial rating for PTSD.  

In an August 29, 2014 decision, the Board denied a higher initial rating for the Veteran's PTSD.  The Board also noted that a claim for an increased rating for a service-connected disability includes a claim of entitlement to a TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Specifically, the Board notes that the Veteran filed a claim for a TDIU in February 2010 and the RO properly adjudicated this claim in the February 2012 rating decision in which it denied the claim.  As the Veteran did not appeal the RO denial of his claim for a TDIU, the Board found that the issue of entitlement to a TDIU was not raised.  38 U.S.C.A. § 7105(c)  ; 38 C.F.R. §§ 20.200 , 20.201, 20.302.

Thereafter, in a June 2015 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded to the Board the issue of whether a claim of entitlement to a TDIU was before the Board in the August 29, 2014 decision for further development consistent with the June 2015 Memorandum Decision.  Significantly, the Court did not disturb the August 29, 2014 denial of a higher initial rating for PTSD.

Subsequently, by rating decision dated in March 2015, the RO increased the Veteran's disability rating for PTSD from 50 percent to 70 percent disabling effective February 4, 2010 and by rating decision dated in April 2015, the RO granted a TDIU effective February 4, 2010, the date of the Veteran's initial claim for service connection for PTSD.  


FINDINGS OF FACT

1.  In an August 29, 2014 decision, the Board denied a higher initial rating for the Veteran's PTSD and found that a claim for a TDIU was not on appeal.  

2.  In an April 2015 rating decision, the RO granted a TDIU effective February 4, 2010, the date of the Veteran's initial claim for service connection for PTSD.  


CONCLUSION OF LAW

The issue of whether the Board erred in finding that a claim of entitlement to a TDIU was not before it in an August 29, 2014 decision, is now moot, warranting dismissal of the appeal.  38 U.S.C.A. §§ 5112  , 7105 (West 2014); 38 C.F.R. §§ 3.343, 3.344 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  As above, in an August 29, 2014 decision, the Board denied a higher initial rating for the Veteran's PTSD and also found that a claim for a TDIU was not on appeal.  Thereafter, in a June 2015 Memorandum Decision, the Court vacated and remanded to the Board the issue of whether a claim of entitlement to a TDIU was before the Board in the August 29, 2014 decision.  Subsequently, by rating decision dated in April 2015, the RO granted a TDIU effective February 4, 2010, the date of the Veteran's initial claim for service connection for PTSD.  

Because a TDIU has been granted effective February 4, 2010, there remain no allegations of errors of fact or law for appellate consideration; therefore, the Board does not have jurisdiction to review the appeal, and it is dismissed.

ORDER

The appeal is dismissed.




		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


